
	
		II
		111th CONGRESS
		1st Session
		S. 1042
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mr. Kohl (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit the use of funds to promote the
		  direct deposit of Veterans and Social Security benefits until adequate
		  safeguards are established to prevent the attachment and garnishment of such
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Garnishment Prevention
			 Act.
		2.Prohibition on use of funds to promote
			 direct deposit of Veterans and Social Security benefits until assurance of
			 protection from attachment or garnishment
			(a)FindingsCongress makes the following
			 findings:
				(1)Section 5301(a)(1) of title 38 of the
			 United States Code provides that Veterans benefit payments shall be
			 exempt from the claim of creditors, and shall not be liable to attachment,
			 levy, or seizure by or under any legal or equitable process whatever, either
			 before or after receipt by the beneficiary..
				(2)Section 207 of the Social Security Act (42
			 U.S.C. 407) provides that Social Security benefits shall not “be subject to
			 execution, levy, attachment, garnishment, or other legal process, or to the
			 operation of any bankruptcy or insolvency law.”.
				(3)Congress intended for Veterans and Social
			 Security benefits to provide at least a minimum subsistence for our nation's
			 veterans, elderly, and disabled.
				(4)Social Security
			 benefits are the only source of income for over 20 percent of Social Security
			 recipients.
				(5)Many financial institutions are garnishing
			 accounts on behalf of creditors in order to recover debt owed to them, and are
			 assessing fees on bank accounts into which Veterans and Social Security
			 benefits are electronically deposited.
				(6)Many recipients of these benefits are left
			 temporarily destitute when financial institutions freeze access to their only
			 source of income.
				(7)Despite the lack of protections for direct
			 deposit recipients of Veterans and Social Security benefits, the Treasury is
			 spending millions of dollars encouraging veterans, seniors, and other
			 recipients of social security benefits to use direct deposit for receipt of
			 their benefits.
				(b)ProhibitionNo funds appropriated or otherwise made
			 available to the Secretary of the Treasury, the Secretary of Veterans Affairs,
			 or the Commissioner of Social Security for fiscal year 2010 or any fiscal year
			 thereafter may be used to promote or otherwise encourage recipients of old-age,
			 survivors, or disability insurance benefits paid under title II of the Social
			 Security Act, or veterans benefits provided under the laws administered by the
			 Secretary of Veterans Affairs, to use direct deposit for payment of such
			 benefits, or to otherwise promote the use of direct deposit for such benefits,
			 until the Secretary of the Treasury promulgates rules establishing procedures
			 to ensure that such benefits are protected from attachment and garnishment in
			 accordance with the requirements of section 207 of the Social Security Act (42
			 U.S.C. 407), and at least 5 of the 7 members of the advisory committee
			 established under subsection (c) concur in advising the Secretary of the
			 Treasury that such procedures provide adequate safeguards.
			(c)Advisory Committee
				(1)EstablishmentThere is hereby established an Advisory
			 Committee to be known as the Social Security Benefits Protection from
			 Attachment or Garnishment Advisory Committee.
				(2)MembershipThe Committee shall be comprised of 7
			 members comprised of, or appointed by the following:
					(A)The Secretary of the Treasury.
					(B)The Chair of the Committee on Ways and
			 Means of the House of Representatives.
					(C)The Ranking Member of the Committee on Ways
			 and Means of the House of Representatives.
					(D)The Chair of the Committee on Finance of
			 the Senate.
					(E)The Ranking Member of the Committee on
			 Finance of the Senate.
					(F)The Chair of the Special Committee on Aging
			 of the Senate.
					(G)The Ranking Member of the Special Committee
			 on Aging of the Senate.
					(3)MeetingsThe Secretary of the Treasury shall
			 establish meetings of the Committee.
				(4)DutiesThe Committee shall review the procedures
			 promulgated by the Secretary of the Treasury to carry out subsection (b) and,
			 upon the concurrence of at least 5 members of the Committee, advise the
			 Secretary of the Treasury as to the adequacy of such procedures with respect to
			 protecting old-age, survivors, or disability insurance benefits paid under
			 title II of the Social Security Act from attachment and garnishment.
				(5)FACA
			 exemptionThe Committee shall
			 not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
				
